Order entered April 11, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00940-CV

 IN RE: THE GUARDIANSHIP OF SAMUEL ALLEN MASCORRO, JR.,
                AN INCAPACITATED PERSON

                     On Appeal from the Probate Court No. 2
                              Dallas County, Texas
                      Trial Court Cause No. PR-20-01956-2

                                    ORDER

      Before the Court is appellant’s April 8, 2022 second motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to April 26, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE